Per Curiam,

For the following reasons, the court of appeals properly dismissed Recker’s habeas corpus petition.
*224Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136, does not apply to persons, like Recker, who were convicted and sentenced before July 1, 1996. State ex rel. Smith v. Sage (1998), 83 Ohio St.3d 209, 209-210, 699 N.E.2d 87, 88.
Moreover, Recker has no constitutional or inherent right to be conditionally released before the expiration of his sentence. State ex rel. Hogan v. Ghee (1999), 85 Ohio St.3d 150, 151, 707 N.E.2d 494, 495.
Finally, the court of appeals did not err in assessing costs against Recker. Contrary to Recker’s contentions on appeal, he should not have prevailed in his habeas corpus action.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.